Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10860090 and US 11181974. Although the claims at issue are not identical, they are not patentably distinct from each other as seen in table below. The table is not repeated for US Patent 11181974 because it is substantially similar to the table below.
 Therefore, it would have been obvious to a person having ordinary skill in the art to determine that the claims above are not patentably distinct from each other.



Instant Application
U.S. Patent No. 10860090
1.  A method of performing localization of a handheld device with respect to a wearable device, the method comprising: 
obtaining, by a wearable imaging device mounted on the wearable device, fiducial data indicative of movement of the handheld device, wherein obtaining the fiducial data includes capturing, by the wearable imaging device, a fiducial image containing a number of fiducials affixed to the handheld device;
 capturing, by a sensor on the handheld device, handheld data; and 
updating a position and an orientation of the handheld device using at least one of the fiducial data or the handheld data.  

2. The method of claim 1 wherein the sensor comprises an inertial measurement unit (IMU).  

3. The method of claim 1 wherein updating the position and the orientation of the handheld device is in accordance with a first operating state or a second operating state.  

4. The method of claim 3, further comprising: determining the number of fiducials contained in the fiducial image;  
in response to determining that the number of fiducials is equal to or greater than three, updating at least one of the position and the orientation of the handheld device based on the fiducial data in accordance with the first operating state; and in response to determining that the number of fiducials is equal to one or two, updating at least one of the position and the orientation of the handheld device based on the fiducial data and the handheld data in accordance with the second operating state.  





5. The method of claim 4, further comprising in response to determining that the number of fiducials is equal to zero, updating at least one of the positions and the orientation of the handheld device based on the handheld data in accordance with a third operating state.  

6. (Previously Presented) The method of claim 5 wherein: at least one of the position and the orientation of the handheld device is updated based solely on the fiducial data in accordance with the first operating state; and at least one of the position and the orientation of the handheld device is updated based solely on the handheld data in accordance with the third operating state.  

7. (Previously Presented) The method of claim 1 wherein the number of fiducials comprises a number of light-emitted diodes (LEDs).  



8. (Previously Presented) The method of claim 1 wherein: the sensor comprises a second imaging device; and obtaining the handheld data includes capturing, by the second imaging device, a world image containing one or more features surrounding the handheld device.  



1. A method of performing localization of a handheld device with respect to a wearable device, the method comprising: obtaining, by at least one sensor mounted to the handheld device, handheld data indicative of movement of the handheld device, wherein obtaining the handheld data includes: detecting, by an inertial measurement unit (IMU) mounted to the handheld device, linear accelerations and rotational velocities of the handheld device; and capturing, by a handheld camera mounted to the handheld device, a world image containing one or more features surrounding the handheld device; obtaining, by a wearable camera mounted to the wearable device, fiducial data indicative of movement of the handheld device, wherein obtaining the fiducial data includes: capturing, by the wearable camera, a fiducial image containing a number of fiducials of a plurality of fiducials affixed to the handheld device; determining the number of fiducials in the fiducial image; in response to determining that the number of fiducials is equal to or greater than three, updating at least one of a position and an orientation of the handheld device based solely on the fiducial data in accordance with a first operating state; in response to determining that the number of fiducials is equal to one or two, updating at least one of the position and the orientation of the handheld device based on the fiducial data and the handheld data in accordance with a second operating state; and in response to determining that the number of fiducials is equal to zero, updating at least one of the position and the orientation of the handheld device based solely on the handheld data in accordance with a third operating state.
2. The method of claim 1, wherein the plurality of fiducials comprise light-emitted diodes (LEDs).
3. A method of performing localization of a handheld device with respect to a wearable device, the method comprising: obtaining, by an inertial measurement unit (IMU) mounted to the handheld device, handheld data indicative of movement of the handheld device; obtaining, by an imaging device mounted to a first device, fiducial data indicative of movement of the handheld device, wherein the first device is either the handheld device or the wearable device, and wherein obtaining the fiducial data includes: capturing, by the imaging device, a fiducial image containing a number of fiducials affixed to a second device different than the first device, wherein the second device is either the handheld device or the wearable device; determining the number of fiducials contained in the fiducial image; and based on the number of fiducials contained in the fiducial image, updating a position and an orientation of the handheld device based on the fiducial data and the handheld data in accordance with a first operating state or a second operating state.
4. The method of claim 3, wherein the plurality of fiducials comprise light-emitted diodes (LEDs).
5. The method of claim 3, wherein the imaging device is mounted to the handheld device.
6. The method of claim 3, wherein the imaging device is mounted to the wearable device and a plurality of fiducials including the number of fiducials are affixed to the handheld device.
7. The method of claim 3, wherein the imaging device is mounted to the handheld device and one or more fiducials including the number of fiducials are affixed to the wearable device, and wherein obtaining the handheld data includes: capturing, by a second handheld imaging device mounted to the handheld device, a world image containing one or more features surrounding the handheld device.
8. The method of claim 3, wherein the imaging device is mounted to the wearable device and a plurality of fiducials including the number of fiducials are affixed to the handheld device, and wherein obtaining the handheld data includes: capturing, by a second handheld imaging device mounted to the handheld device, a world image containing one or more features surrounding the handheld device.
9. The method of claim 3, further comprising: in response to determining that the number of fiducials is equal to or greater than three, updating at least one of the position and the orientation of the handheld device based on the fiducial data in accordance with the first operating state; and in response to determining that the number of fiducials is equal to one or two, updating at least one of the position and the orientation of the handheld device based on the fiducial data and the handheld data in accordance with the second operating state.
10. The method of claim 9, further comprising: in response to determining that the number of fiducials is equal to zero, updating at least one of the position and the orientation of the handheld device based on the handheld data in accordance with a third operating state.
11. The method of claim 10, wherein: at least one of the position and the orientation of the handheld device is updated based solely on the fiducial data in accordance with the first operating state; and at least one of the position and the orientation of the handheld device is updated based solely on the handheld data in accordance with the third operating state.
12. A system for performing localization of a handheld device with respect to a wearable device, the system comprising: the wearable device; the handheld device; and one or more processors communicatively coupled to the wearable device and the handheld device, wherein the one or more processors are configured to perform operations including: obtaining, by an inertial measurement unit (IMU) mounted to the handheld device, handheld data indicative of movement of the handheld device; obtaining, by an imaging device mounted to a first device, fiducial data indicative of movement of the handheld device, wherein the first device is either the handheld device or the wearable device, and wherein obtaining the fiducial data includes: capturing, by the imaging device, a fiducial image containing a number of fiducials affixed to a second device different than the first device, wherein the second device is either the handheld device or the wearable device; determining the number of fiducials contained in the fiducial image; and based on the number of fiducials contained in the fiducial image, updating at least one of a position and an orientation of the handheld device based on the fiducial data and the handheld data in accordance with a first operating state or a second operating state.
13. The system of claim 12, wherein the number of fiducials comprise light-emitted diodes (LEDs).
14. The system of claim 12, wherein the imaging device is mounted to the handheld device and the number of fiducials comprise a plurality of fiducials.
15. The system of claim 12, wherein the imaging device is mounted to the wearable device and the number of fiducials comprise a plurality of fiducials.
16. The system of claim 12, wherein the imaging device is mounted to the handheld device and a plurality of fiducials including the number of fiducials are affixed to the wearable device, and wherein obtaining the handheld data includes: capturing, by a second handheld imaging device mounted to the handheld device, a world image containing one or more features surrounding the handheld device.
17. The system of claim 12, wherein the imaging device is mounted to the wearable device and one or more fiducials including the number of fiducials is affixed to the handheld device, and wherein obtaining the handheld data includes: capturing, by a second handheld imaging device mounted to the handheld device, a world image containing one or more features surrounding the handheld device.
18. The system of claim 12, wherein the operations further comprise: in response to determining that the number of fiducials is equal to or greater than three, updating at least one of the position and the orientation of the handheld device based on the fiducial data in accordance with the first operating state; and in response to determining that the number of fiducials is equal to one or two, updating at least one of the position and the orientation of the handheld device based on the fiducial data and the handheld data in accordance with the second operating state.
19. The system of claim 18, wherein the operations further comprise: in response to determining that the number of fiducials is equal to zero, updating at least one of the position and the orientation of the handheld device based on the handheld data in accordance with a third operating state.
20. The system of claim 19, wherein: at least one of the position and the orientation of the handheld device is updated based solely on the fiducial data in accordance with the first operating state; and at least one of the position and the orientation of the handheld device is updated based solely on the handheld data in accordance with the third operating state.






	

II. INFORMATION DISCLOSURE STATEMENT 

The information disclosure statements filed 05/18/2022 and 12/30/2021, have been acknowledged and considered by the examiner. Initialed copies of the PTO-1449 forms are included in this correspondence.



III. CLAIM REJECTIONS - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention



1.	Claims 1-3, 7, 17-18, 20, 25-26 is rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Lohse et al. US 10,152,141.

Consider claim 1. Lohse discloses a method of performing localization of a handheld device with respect to a wearable device see Col. 32 lines 44-47 tracking position of hand-held controller by using camera on head-worn computer, the method comprising: 
obtaining, by a wearable imaging device mounted on the wearable device see Col. 32 lines 44-47 using camera on head-worn computer, fiducial data indicative of movement of the handheld device, wherein obtaining the fiducial data includes capturing, by the wearable imaging device, a fiducial image containing a number of fiducials affixed to the handheld device; see Col. 32 lines 44-47 using camera on head-worn computer to monitor one or more light emitters mounted at known positions on the hand-held controllers. Col. 32 lines 57-62 the head worn computer’s camera system captures images of the hand-held controller and monitors the controllers position changes through the relative locations of the emitters and processor interprets the positions changes as software applications instructions. 
 capturing, by a sensor on the handheld device, handheld data see Col. 33 lines 40-45 hand held controller may include IMU to monitor first form of movement e.g. rotational angular movements Col 32 lines 27-30 external user interface 104 fig 33 (hand held controller) may include IMU or other movement detection system to monitor movements of the external user interface.; and 
updating a position and an orientation of the handheld device using at least one of the fiducial data or the handheld data Col. 32 lines 57-62 and Col. 33 lines 40-50 use emitters tracking and IMU track positions and rotational and angular positions handheld device.

Consider claim 2. Lohse discloses the method of claim 1 wherein the sensor comprises an inertial measurement unit (IMU) see Col. 33 lines 40-45 hand held controller may include IMU to monitor first form of movement e.g. rotational angular movements.

Consider claim 3. Lohse discloses the method of claim 1 wherein updating the position and the orientation of the handheld device is in accordance with a first operating state or a second operating state Col. 32 lines 44-62 and Col. 33 lines 40-50 use emitters tracking and IMU track positions and rotational and angular positions handheld device. lines 49-51 IMU and camera system allow controller to be tracked even if the camera system view of the emitters is occluded. First state is where camera is not occluded and second state is where camera is occluded.

Consider claim 7. Lohse discloses the method of claim 1 wherein the number of fiducials comprises a number of light-emitted diodes (LEDs) Col. 33 Lines 28-30 emitters are LEDs.

Consider claim 17. Lohse discloses an augmented reality (AR) system Col. 3 lines 19-21 augmented reality, the system comprising: 
a wearable device comprising an imaging device see Col. 32 lines 44-47 using camera on head-worn computer; and 
a handheld device comprising a handheld sensor see Col. 33 lines 40-45 hand held controller may include IMU to monitor first form of movement e.g. rotational angular movements Col 32 lines 27-30 external user interface 104 fig 33 (hand held controller) may include IMU or other movement detection system to monitor movements of the external user interface and handheld fiducials affixed to the handheld device see Col. 32 lines 44-47 using camera on head-worn computer to monitor one or more light emitters mounted at known positions on the hand-held controllers., wherein:
 the imaging device is operable to capture a fiducial image containing a number of the handheld fiducials Col. 32 lines 57-62 the head worn computer’s camera system captures images of the hand-held controller and monitors the controllers position changes through the relative locations of the emitters and processor interprets the positions changes as software applications instructions.

Consider claim 18. Lohse discloses the AR system of claim 17, further comprising a wearable sensor mounted on the wearable device see Col. 5 lines 3-6 head word computer may have sensors including accelerometer, gyros and other inertial measurements.

Consider claim 20. Lohse discloses the AR system of claim 17 wherein the handheld sensor comprises an inertial measurement unit (IMU) see Col. 33 lines 40-45 hand held controller may include IMU to monitor first form of movement e.g. rotational angular movements.

Consider claim 25. Lohse discloses the AR system of claim 17, further comprising a computing apparatus disposed in the wearable device or the handheld device configured to perform localization of the handheld device with respect to the wearable device Col. 33 lines 26-35 processor in the head worn device performs the localizations.

Consider claim 26. Lohse discloses the AR system of claim 17 wherein the handheld fiducials comprises a number of light-emitting diodes (LEDs) Col. 33 Lines 28-30 emitters are LEDs.



IV. CLAIM REJECTIONS - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 8 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lohse et al. US 10,152,141 in view of Newman US 20170307889. 

Consider claim 8. Lohse discloses the method of claim 1 but does not disclose wherein: the sensor comprises a second imaging device; and obtaining the handheld data includes capturing, by the second imaging device, a world image containing one or more features surrounding the handheld device.  
Newman however discloses the sensor comprises a second imaging device fig 1A handheld device has camera 130C and obtaining the handheld data includes capturing, by the second imaging device, a world image containing one or more features surrounding the handheld device fig 1A handheld device has camera 130C [0034] camera 130C includes two or more is one or more two- or three-dimensional cameras that form part of handheld input device 130 and can be used as sensors for positioning of headset 110, handheld input device 130 and/or a user's hand or fingertip. [0035] camera 130c and trackers used to facilite determining position of handheld device. [0038] fig 1D camera 130C is used to determine relative positions between headset and handheld input device 130.
Lohse contains a "base" device/method of virtual reality system.  Newman contains a "comparable" device/method of virtual reality system that has been improved in the same way as the claimed invention.  The known "improvement" of Newman could have been applied in the same way to the "base" device/method of Lohse and the results would have been predictable and resulted in the sensor comprises a second imaging device; and obtaining the handheld data includes capturing, by the second imaging device, a world image containing one or more features surrounding the handheld device.  Furthermore, both Lose and Newman use and disclose similar functionality (i.e., using cameras to track position of a device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Newman also provide the benefit of determining relative distance between headset and handheld controller [0038]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 21-23 are rejected for similar reasons to claim 8.

9. - 16. (Canceled).  

3.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lohse et al. US 10,152,141 in view of Geisner et al. US 20130083018. 

Consider claim 19. Lohse discloses the AR system of claim 18, but does not disclose wherein the wearable sensor comprises an inertial measurement unit (IMU).  
Geisner however discloses wherein the wearable sensor comprises an inertial measurement unit (IMU) See fig 2B 238 IMU [0045].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Lohse to include wherein the wearable sensor comprises an inertial measurement unit (IMU), as taught by Geisner, to enable the determination of rotational and angular motion of the HMD [0045]. 


4.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lohse et al. US 10,152,141 in view of Woods US 20160259404. 

Consider claim 24. Lohse discloses the AR system of claim 17, computing apparatus configured to perform localization of the handheld device with respect to the wearable device Col. 33 lines 26-35 processor in the head worn device performs the localizations.  
Lohse does not disclose further comprising a belt pack, wherein the belt pack comprises a computing apparatus.
	Woods however discloses a belt pack, wherein the belt pack comprises a computing apparatus fig 2D [0056] processing module is removably attached to the hip of the user in belt-coupling style configuration. Also see [0059].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Lohse to include a belt pack, wherein the belt pack comprises a computing apparatus as taught by Woods, to enable different configuration for processing would reduce weight and cost of the HMD [0056].






V. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stafford et al. US 20150258432 discloses a gaming device with volumetric sensing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 08/09/2022Primary Examiner, Art Unit 2692